J-A31043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 ROBERT W. PALEN                        :
                                        :   No. 3619 EDA 2016
                   Appellant

          Appeal from the Judgment of Sentence October 21, 2016
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003303-2015

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 ROBERT W. PALEN                        :
                                        :   No. 3620 EDA 2016
                   Appellant

          Appeal from the Judgment of Sentence October 21, 2016
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003302-2015


BEFORE:    PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                  FILED FEBRUARY 20, 2018

      Appellant, Robert W. Palen, appeals from the judgments of sentence

entered in the Court of Common Pleas of Philadelphia County after a jury found

him guilty of two counts of rape, two counts of sexual assault, involuntary

deviate sexual intercourse, and aggravated assault at the close of his

consolidated criminal trial. Sentenced to an aggregate term of incarceration

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A31043-17



of 30 to 60 years on the rape and aggravated assault charges, Appellant

challenges the sufficiency and weight of the evidence, the discretionary

aspects of his sentence, and the court’s order denying his motion for change

of venue. After careful review, we discern no merit to Appellant’s claims, but

we are nevertheless compelled to vacate that portion of Appellant’s sentence

designating him a Sexually Violent Predator (SVP), as the Pennsylvania

Superior Court has recently deemed unconstitutional the mechanism for

imposition of SVP status used in the present case.

      The trial court aptly sets forth the factual and procedural history of the

case, which we have arranged in chronological order:

      Sometime around August of 2010, Appellant encountered [the
      complainant, N.D.,] at a 7-Eleven in Northeast Philadelphia.
      [N.D.] admittedly was a heroin addict who was engaging in
      prostitution to support her habit [at the time,] N.T., 4/21/16, at
      91[, and she was] solicited by Appellant[, whom she did not
      know,] and rode with him in his truck to Pennypack Park.

      There, Appellant assaulted [N.D.] by punching her in the face and
      then raping her on the bench in the woods. N.T., at 100-102.
      Following the assault, Appellant drove off after telling his victim
      not to follow him. [N.D.] waited until the truck had driven away,
      exited the park and attempted to call 911 by stopping a passing
      motorist. N.T., at 104. Although police were alerted and came to
      the area, [N.D.] left before their arrival, feeling her drug use and
      prostitution would make her not believable.

      ***

      [O]n August 3, 2011, at approximately 1:00 a.m., Appellant
      encountered the complainant, [C.B.], at [the same] 7-Eleven in
      Northeast Philadelphia…. N.T. 4/20/16, at 59-60. Appellant
      struck up a conversation with [C.B.] and offered to drive her home
      in his truck, which she accepted. Instead of driving her home,
      however, Appellant drove her to Pennypack Park in Philadelphia.

                                     -2-
J-A31043-17



     While in the truck, Appellant cursed his victim and punched her in
     the face causing her to bleed. N.T. at 65. At the park, Appellant
     dragged his victim by her hair from the truck and into the woods.
     He pulled her to a bench where, after punching her in the face
     several more times, he forced her to perform oral sex on him and
     then raped her on the bench. N.T. at 67-69. After the sexual
     assault, Appellant struck [C.B.] again and told her “Bitch, do not
     move,” as he ran from the area. N.T. at 72.

     [C.B.] retrieved her cell phone and was able to contact 911. Police
     arrived and took the victim to Episcopal Hospital where she was
     treated for her injuries and a Rape Kit was done. Her injuries
     included a nasal fracture and head injuries in addition to the
     sexual assault trauma. After [C.B.] was treated at the hospital,
     she was taken next door to the Special Victims Unit. There she
     was interviewed and shown photographs without success. N.T. at
     75-76.

     Using the sperm [collected] when a vaginal swab was done as part
     of the rape kit procedure on [C.B.], a DNA sample was submitted
     to a national database.

     ***

     [On May 15, 2012], while in the process of getting her life together
     and recovering from her addiction, [N.D.] filed a [police report]
     concerning her rape. This report . . . was encouraged by her
     therapist as part of her rehabilitation. N.T. at 106.

     ***

     [On March 18, 2014, a] match to the DNA sample [taken from
     [C.B.]’s vaginal swab] was detected [ ] for Appellant, who was
     then living in Madison, Wisconsin.           The Madison Police
     Department, pursuant to a search warrant, obtained oral swabs
     from Appellant and forwarded them to the Philadelphia Special
     Victims Unit. N.T. at 4-5. Testing of the oral swabs received from
     the Wisconsin authorities established that Appellant was the
     source of the sperm [collected] in [C.B.]’s vaginal swab.

     ***




                                    -3-
J-A31043-17


     [Immediately thereafter,] [d]etectives who [had] interviewed
     [N.D. two years earlier] prepared a photospread [for her review].
     They showed the photospread to [N.D.,] who picked the
     Appellant’s photo “without hesitation” as the person who had
     assaulted and raped her. N.T., 4/22/16, at 22.

     [On December 27, 2014,] an arrest warrant was issued for
     Appellant. Arrangements were made to have him taken into
     custody in Wisconsin and then extradited to Philadelphia for trial.

     ***

     On April 25, 2016, following a jury trial…, Appellant was found
     guilty of two counts of rape, two counts of sexual assault,
     involuntary deviate sexual intercourse and aggravated assault.
     Sentence was deferred for the preparation of a Presentence
     Report, Mental Health Evaluation and a Megan’s Law Assessment.

     [O]n October 21, 2016, [following a Sexually Violent Predator
     (“SVP”) hearing where] Appellant was determined to be an SVP,
     the court sentenced him to an aggregate term of thirty to sixty
     years’ incarceration, to run consecutive to any sentence
     [Appellant was] currently serving.     [Appellant filed] a post-
     sentence motion . . . on October 28, 2016, [which the trial court]
     denied . . . on November 1, 2016. A timely appeal to the Superior
     Court was filed on November 15, 2016.

Trial Court Opinion, 05/03/17, at 1-3.

     Appellant presents the following questions for our review:

     I.     WHETHER THE TRIAL COURT ERRED BY DENYING
            [APPELLANT’S] MOTION TO CHANGE VENUE?

     II.    WHETHER THE TRIAL COURT VERDICT WAS AGAINST
            THE SUFFICIENCY OF THE EVIDENCE?


     III.   WHETHER THE TRIAL COURT VERDICT WAS AGAINST
            THE WEIGHT OF THE EVIDENCE?


     IV.    WHETHER THE SENTENCE ENTERED BY THE TRIAL
            COURT WAS EXCESSIVE?


                                    -4-
J-A31043-17



Appellant’s brief at 5.

      In Appellant’s first issue, he contends the trial court abused its discretion

in denying his motion to change venue, as negative pretrial publicity had an

unavoidably prejudicial effect upon potential jurors in Philadelphia County. We

disagree.

             A request for a change of venue or venire is addressed to
      the sound discretion of the trial court, which is in the best position
      to assess the atmosphere of the community and to judge the
      necessity of the requested change. Absent an abuse of discretion,
      the trial court's decision will not be disturbed.

      A change of venue becomes necessary when the trial court
      determines that a fair and impartial jury cannot be selected in the
      county in which the crime occurred. ... Ordinarily, however, a
      defendant is not entitled to a change of venue unless he or she
      can show that pre-trial publicity resulted in actual prejudice that
      prevented the impaneling of an impartial jury. The mere existence
      of pre-trial publicity does not warrant a presumption of prejudice.

      There is an exception to the requirement that the defendant
      demonstrate actual prejudice. Pre-trial publicity will be presumed
      to have been prejudicial if the defendant is able to prove that the
      publicity was sensational, inflammatory, and slanted toward
      conviction, rather than factual or objective; that such publicity
      revealed the defendant's prior criminal record, if any, or referred
      to confessions, admissions, or reenactments of the crime by the
      defendant; or that it was derived from official police and
      prosecutorial reports. Even if the defendant proves the existence
      of one or more of these circumstances, a change of venue or
      venire is not warranted unless he or she also shows that the pre-
      trial publicity was so extensive, sustained, and pervasive that the
      community must be deemed to have been saturated with it, and
      that there was insufficient time between the publicity and the trial
      for any prejudice to have dissipated.

Commonwealth v. Chmiel, 30 A.3d 1111, 1152–53 (Pa. 2011) (citations

omitted). See also Commonwealth v. Briggs, 12 A.3d 291, 313 (Pa. 2011)


                                      -5-
J-A31043-17



(holding mere exposure to media reports does not render prospective juror

incapable of service, “since, in today’s ‘information age,’ where news of

community events are disseminated virtually instantaneously by an ever

multiplying array of delivery methods, it would be difficult to find 12 jurors

who do not at least have some knowledge of the facts of [an important

incident].”).

       During    the   change-of-venue         hearing,   Appellant   argued   that   a

Philadelphia jury could not possibly render an impartial and fair decision in his

case given what he considered extensive pretrial publicity.            The trial court

heard evidence of a Philadelphia Police Department lieutenant “discussing

Appellant’s record in Wisconsin, calling [Appellant] brutal and not a good guy

(N.T. 1/8/16, at 3).” Appellant’s brief at 9. The lieutenant also stated in the

press that Appellant, in the present criminal matter, “immediately took

advantage, knocked them [N.D. and C.B.] almost unconscious, [and] removed

their clothing, continuing to beat them until they had fractures and multiple

facial fractures[,]” Appellant continues.         Id. at 10.   These media reports,

Appellant maintains, appeared “when the crimes were happening, during the

preliminary hearing and before jury trial of [Appellant].” Id.1




____________________________________________


1
  Neither the notes of testimony from the change-of-venue hearing nor
Appellant’s brief indicate the dates of the media reports. Appellant informed
the court, however, that he was presenting the reports in chronological order,
N.T. at 3-4, and the last one concerned Appellant’s arrest in Wisconsin, which
the record elsewhere confirms took place in December of 2014.

                                           -6-
J-A31043-17



      Our review of the record reveals nothing supporting the contention that

pretrial publicity formed in jurors a fixed opinion of Appellant’s guilt that would

deny him his right to a fair and impartial jury. Initially, we note that most of

the challenged publicity appears to have occurred at the time of Appellant’s

arrest and preliminary hearing—nearly two years prior to the time of trial.

See N.T. 1/8/16, at 2-5. Appellant otherwise fails to state when other alleged

instances of pretrial publicity occurred other than to say vaguely they

circulated “before jury trial.”

      Moreover, in denying Appellant’s pretrial motion, the court indicated it

would address any concerns during voir dire and, if necessary, with jury

instructions at trial.   N.T. at 5.   During two days of voir dire, the court

questioned two separate panels, each comprising approximately 50 potential

jurors, about whether they had any knowledge of Appellant’s case. Between

the two panels, only six potential jurors indicated having prior knowledge

through media exposure or other sources, and the court removed all six from

further consideration.    N.T. 4/18/16, at 15-16, 24; 4/19/16/ at 5-6, 15.

Furthermore, at no time during the selection of the jury did Appellant renew

his motion to change venue.

      Therefore, Appellant fails to demonstrate that actual prejudice from

pretrial publicity prevented the empaneling of an impartial jury. There was

no showing that the Philadelphia community was saturated with negative

pretrial publicity of his case, or that such publicity occurred too proximate in

time to Appellant’s trial to allow for any resultant prejudice to have dissipated.

                                       -7-
J-A31043-17



In fact, the trial court ascertained that the extent of potential juror exposure

to pretrial publicity was minimal, and it took the precaution of removing the

few potential jurors able to recall the publicity. Accordingly, we conclude that

the trial court did not abuse its discretion in denying Appellant’s motion for a

change of venue.

      Next, Appellant argues that evidence was insufficient to support his

convictions. Our standard of review for challenges to the sufficiency of the

evidence is well-settled:

      [When reviewing a challenge to the sufficiency of the evidence,
      the] standard we apply ... is whether viewing all the evidence
      admitted at trial in the light most favorable to the verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying [the
      above] test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. In addition, we note that the facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the [trier]
      of fact[,] while passing upon credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Talbert, 129 A.3d 536, 542–43 (Pa. Super. 2015)

(citation omitted). Further, it is well-settled that a victim's uncorroborated

testimony is sufficient to sustain a jury's verdict. Commonwealth v.

Gonzalez 109 A.3d 711, 721 (Pa. Super. 2015).

                                      -8-
J-A31043-17



      Appellant focuses his sufficiency claim on what he contends was the

fatally compromised credibility of the two victim witnesses.      Specifically,

Appellant asserts that each victim’s trial testimony conflicted with the

information she gave to police when first reporting the crime.

      With respect to C.B., Appellant maintains she initially told police she

encountered Appellant at 2:00 a.m., subsequently testified in court that the

time was between 12:00 a.m. and 1:00 a.m., and then changed her testimony

on cross-examination to revert to her original time of 2:00 a.m. Appellant’s

brief at 11. Similarly, he says, C.B. offered inconsistent information on how

many blocks she lived from the 7-Eleven store, ranging from “a couple” blocks

away to eight blocks away. Id. She also admitted at trial to claiming falsely

in her 911 call that her assailant was armed so police would arrive more

quickly. Id.

      As for N.D., Appellant attacks her testimony for similar inconsistencies

respecting the time of the attack (ranging from 7 p.m. to 9 p.m.), for her

uncertainty as to either the date or day of the week of the attack, and for her

unsubstantiated contention that she called 911 that night and spoke with a

dispatcher.

      In directing his challenge entirely to the credibility of the witnesses,

Appellant’s challenge goes not to the sufficiency of the evidence but to the

weight of the evidence. See Commonwealth v. Bowen, 55 A.3d 1254, 1262

(Pa.Super. 2012) (stating claim that factfinder should have found witness’s




                                     -9-
J-A31043-17



version of events unreliable goes to weight, not sufficiency of evidence). As

such, Appellant’s sufficiency challenge fails.

      Appellant relies on the same asserted inconsistencies to support his

contention that the verdicts went against the weight of the evidence. Our

well-settled standard of review states:

      The decision of whether to grant a new trial on the basis of a
      challenge to the weight of the evidence is necessarily committed
      to the sound discretion of the trial court due to the court's
      observation of the witnesses and the evidence. A trial court
      should award a new trial on this ground only when the verdict is
      so contrary to the evidence as to shock one's sense of justice. A
      motion alleging the verdict was against the weight of the evidence
      should not be granted where it merely identifies contradictory
      evidence presented by the Commonwealth and the defendant.
      Our review on appeal is limited to determining whether the trial
      court abused its discretion in denying the motion for a new trial
      on this ground.

Commonwealth v. Chamberlain, 30 A.3d 381, 396 (Pa. 2011) (citations

omitted). “Not merely an error in judgment, an abuse of discretion occurs

when the law is overridden or misapplied, or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will,

as shown by the evidence on record.” Commonwealth v. Handfield, 34
A.3d 187, 208 (Pa. Super. 2011) (quoting Commonwealth v. Cain, 29 A.3d
3, 6 (Pa. Super. 2011)).

      We discern no abuse of discretion in the trial court’s conclusion in this

regard, as it was within the province of the jury to assess the credibility of the

witnesses.   See also Commonwealth v. Hughes, 908 A.2d 924, 928 (Pa.

Super. 2006) (“[E]vidence at trial need not preclude every possibility of


                                      - 10 -
J-A31043-17



innocence, and the fact-finder is free to resolve any doubts regarding a

defendant's guilt unless the evidence is so weak and inconclusive that as a

matter of law no probability of fact may be drawn from the combined

circumstances.”).    To the extent there were testimonial inconsistencies

regarding the precise time of night the victims encountered Appellant or the

number of blocks separating C.B.’s home from the 7-Eleven, the jury clearly

deemed    such    matters   insignificant   relative   to   the   Commonwealth’s

considerable body of evidence offered to prove Appellant committed the

crimes charged.

      Here, the evidence included both DNA evidence matching Appellant to

the semen sample collected from the rape kit of C.B. and an immediate

positive identification of Appellant from a photo array shown to N.D.

Moreover, the Commonwealth presented evidence of a virtually identical

modus operandi between the two crimes, committed one year apart, involving

young women approached at the same location, lured into a vehicle with the

same promise of safe transport, taken to the same location, and brutally

assaulted in the same manner. Because the jury’s verdict does not shock

one’s sense of justice under this record, Appellant’s weight claim fails.

      Finally, Appellant challenges the discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa.Super. 2011). Before we address a challenge to the discretionary

aspects of sentence, we must determine:

                                     - 11 -
J-A31043-17



       (1) whether the appeal is timely; (2) whether Appellant preserved
       his issue; (3) whether Appellant's brief includes a concise
       statement of the reasons relied upon for allowance of appeal with
       respect to the discretionary aspects of sentence; and (4) whether
       the concise statement raises a substantial question that the
       sentence is appropriate under the sentencing code.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super. 2006)).

       Our review of the record shows that Appellant timely filed both a post-

sentence motion, in which he requested reconsideration of his sentence, and

a notice of appeal.

       In Appellant’s Pa.R.A.P. 2119(f) statement, he contends that his upward

departure sentence2 is “an excessive sentence that did not [reflect] sufficient

consideration [of Appellant’s] rehabilitative needs, the sentencing guidelines,

and the Appellant’s lack of prior record.” Appellant’s brief at 13. As such,

Appellant’s concise statement facially raises a substantial question that the

sentence is appropriate. See Commonwealth v. Caldwell, 117 A.3d 763,

770 (Pa.Super. 2015) (en banc) (assertions that sentence exceeded guidelines

and court failed to consider rehabilitative needs raises substantial question).




____________________________________________


2
  With a prior record score of zero and an offense gravity score of 12, the
guideline range for each count of Rape was 48 to 66 months’ incarceration,
plus or minus 12 months, and for the count of Aggravated Assault was 36 to
54 months, plus or minus twelve months. See 204 Pa.Code § 303.16.
Therefore, Appellant’s sentence of 10 to 20 years on each conviction exceeded
the top-end aggravated guideline range sentence of six and one-half years for
each count of Rape and five and one-half years for Aggravated Assault.

                                          - 12 -
J-A31043-17



      We “cannot disturb a sentence that exceeds the sentencing guideline

recommendations unless it is unreasonable.” Commonwealth v. Naranjo,

53 A.3d 66, 72 (Pa.Super. 2012). The sentencing guidelines “are merely one

factor among many that the court must consider in imposing a sentence” and

are “purely advisory in nature.” Commonwealth v. Yuhasz, 923 A.2d 1111,

1118 (Pa. 2007). Furthermore, with respect to assessing the rehabilitative

needs of a defendant, where the court has reviewed a presentence report, it

is considered to have appropriately weighed the requisite sentencing factors.

Naranjo, supra.

      Here, the trial court indicated that it carefully reviewed all sentencing

documents, including the presentence report, the psychiatric evaluation, the

Megan’s Law assessment, and the sentencing guidelines. N.T. 10/21/16 at

42-43. Specifically, the court explained that an upward departure sentence

was appropriate because the guideline sentencing ranges failed to capture the

extreme level of gratuitous violence and inhumanity exhibited by Appellant

against N.D. and C.B., and where the prior record score of zero failed to reflect

the pervasiveness of Appellant’s threat to others in the future as he

subsequently demonstrated elsewhere prior to his arrest:

      This [Appellant’s sentence] is above and beyond the guideline
      sentencing range. I’ve taken into consideration, carefully weighed
      this. Incorporate my preliminary remarks into the reasons for
      going above and beyond the sentencing guideline range, but it’s
      very clear to me that the guidelines really do not capture and
      reflect the nature of this case and the facts with regard to this
      case or the evidence with regard to this case and the impact on
      the victims.


                                     - 13 -
J-A31043-17



      It doesn’t take into account the preying nature, preying upon
      vulnerable women, luring them into your vehicle, taking them to
      a secluded, isolated area, brutalizing – they’re brutal rapes along
      with the physical assaults that accompany them and the threats,
      and it doesn’t stop there because you carried on this pattern into
      other jurisdictions where seemingly your behavior escalated to a
      certain degree because you incorporated strangulation to those
      situations.

      So, clearly you are a threat to any community, any environment
      in which you are let loose. So that is the reason why this court
      has gone above and beyond the sentencing guideline ranges.

N.T. 10/21/16, at 41-42. Based upon the reasoning provided by the court,

we conclude that sentencing Appellant above the guidelines was not

unreasonable.

      We must, however, vacate that portion of Appellant’s judgment of

sentence finding him to be an SVP, as that portion of the sentence is illegal.

      Appellant did not challenge the trial court’s order finding him to be an

SVP and requiring him to register for life in accordance with section

9799.15(a)(6) of the Sexual Offender Registration and Notification Act

(“SORNA”). 42 Pa.C.S.A. § 9799.15(a)(6). However, “challenges to an illegal

sentence can never be waived and may be reviewed sua sponte by this Court.

An illegal sentence must be vacated.” Commonwealth v. Randal, 837 A.2d
1211, 1214 (Pa. Super. 2003) (en banc).

      In Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), our Supreme

Court held that the registration requirements under SORNA constitute criminal

punishment, thus overturning prior decisions determining those registration




                                    - 14 -
J-A31043-17



requirements to be civil in nature. Id. On October 31, 2017, a panel of this

Court held the following:

      [S]ince our Supreme Court has held [in Muniz] that SORNA
      registration requirements are punitive or a criminal penalty to
      which individuals are exposed, then under Apprendi [v. New
      Jersey, 530 U.S. 466 (2000),] and Alleyne [v. United States,
      133 S. Ct. 2151, 2163 (2013)], a factual finding, such as whether
      a defendant has a “mental abnormality or personality disorder that
      makes [him or her] likely to engage in a predatory sexual violent
      offense[,]” 42 Pa.C.S.A. § 9799.12, that increases the length of
      registration must be found beyond a reasonable doubt by the
      chosen fact-finder. Section 9799.24(e)(3) identifies the trial court
      as the finder of fact in all instances and specifies clear and
      convincing evidence as the burden of proof required to designate
      a convicted defendant as an SVP. Such a statutory scheme in the
      criminal context cannot withstand constitutional scrutiny.

                                       ***

      [Thus], we are constrained to hold trial courts cannot designate
      convicted defendants SVPs (nor may they hold SVP hearings) until
      our General Assembly enacts a constitutional designation
      mechanism. Instead, trial courts must notify a defendant that he
      or she is required to register for 15 years if he or she is convicted
      of a Tier I sexual offense, 25 years if he or she is convicted of a
      Tier II sexual offense, or life if he or she is convicted of a Tier III
      sexual offense.

Commonwealth v. Butler, 173 A.3d 1212, 1217 (Pa. Super. 2017).

      In light of Muniz and Butler, to which we are bound, we have no choice

but to conclude that the portion of Appellant’s sentencing order determining

him to be an SVP is illegal. Here, the trial court conducted an SVP hearing

and designated Appellant to be an SVP without making that necessary factual

finding beyond a reasonable doubt. Therefore, we are compelled to vacate

the trial court’s SVP order, and, pursuant to Butler, we remand this case to


                                      - 15 -
J-A31043-17



the trial court for the sole purpose of issuing the appropriate notice to

Appellant under 42 Pa.C.S.A. § 9799.23 that he is required to register for life.

      SVP Order vacated and case remanded for proceedings consistent with

this decision. Judgment of sentence affirmed in all other respects. Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2018




                                     - 16 -